 ACME EQUIPMENT COMPANY153recommended that the Respondent be ordered to make available to the Boardupon request payroll and other records to facilitate the checking of the amountof back pay due.Upon thebasis of the foregoing findings of fact and upon the entire recordof the case,I make the following :CONCLUSIONS OF LAW1.American Federation of Grain Millers,A. F. of L.,is a labor organizationwithin the meaning of Section 2 (5) of the Act.2.By discriminating in respect to the hire and tenure of employment of Wil-liam L.Dudley, the Respondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a) (3) of the Act.3.By such discrimination and by interrogating, threatening,and warningemployees in connection with activity in behalf of the labor organization, theRespondent has interfered with, restrained,and coerced employees in the exerciseof rights guaranteed by Section 7 of the Act and has thereby violatedSection 8(a) (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section2 (6) and(7) of the Act.[Recommendations omitted from publication in this volume.]FRANK P. SLATER, AN INDIVIDUAL, D/B/A ACME EQUIPMENT COMPANYandMILLWRIGHTS UNION LOCAL 102, UNITED BROTHERHOOD OF CAR-PENTERS & JOINERS OF AMERICA, AFLINTERNATIONAL ASSOCIATION OF MACHINISTS, LOCAL LODGE68andMILLWRIGHTS UNION LOCAL 102, UNITED BROTHERHOOD OF CARPEN-TERS&JOINERS OF AMERICA,AFL.Cases Nos.20-CA-628 and20-CE-215.January 13,1953Decision and OrderOn June 19, 1952, Trial Examiner Herman Marx issued his Inter-mediate Report in the above-entitled proceeding, finding that the Re-spondents had engaged in and were engaging in certain unfair laborpractices and recommending that they cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached thereto.Thereafter, the Respondentsfiled exceptions to the Intermediate Report and supporting briefs.The Board 1 has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the In-termediate Report, the exceptions and briefs, and the entire record in'Pursuant to the provisions of Section 3 (b) ofthe Act,as amended,the NationalLabor Relations Board has delegated its powers in connection with this proceeding to athree-member panel [Chairman Herzog and Members Styles and Peterson].102 NLRB No. 19. 154DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe case, andhereby adopts the findings,conclusions,and recommen-dations of the Trial Examiner with the following modifications.'The TrialExaminerrejected the defense that the Respondent Acmeshut down the Brewery project on August 10, 1951, because of a short-age of materials, and concluded that Acme discharged the 4 employeesinvolved inthisproceeding,membersof the Millwrights, as the resultof the Respondent Machinists' demand that they be replaced bymembersof the Machinists.The Trial Examiner further concludedthat, even if the project was shut downbecause ofa shortage of mate-rials and forthatreason the4 employeeswere laid off at the time ofthe shutdown, when work at the Brewery project was resumed theRespondentAcme yielded to the Respondent Machinists' demand innot recalling the 4 employees because of their union affiliation, andthereby discriminatorily discharged them.On the basisof thesefindings, the Trial Examiner recommended, among other things, thatthe Respondents "jointly and severally make each of the said employ-ees whole for any loss of pay he may have suffered by reason of theRespondent Company's discrimination against him by payment to himof a sum of money equal to the amount of wages he would have earnedfrom employment on the project at the Brewery between August 10,1951, and the date he would have completed such employment but forthe discriminationagainst him." sThe evidence in the record is undisputed that there was a shortageof materials at the time of the shutdown on August 10, 1951. On thebasis of the facts detailed in the Intermediate Report, we are con-vinced and find that Acme shut down the Brewery project on August10 because of a shortage of materials; that, absent the Machinists' de-mand for replacement of millwrights by machinists, Acme wouldhave laid off the 4 employees here involved pending resumption ofwork at the project when material would become available; but that,instead, Acme discharged these 4 employees on August 10 and failedto recall them on August 20, 1951, when work at the project wasresumed, becauseof the Machinists' demand that they be replaced.Accordingly, we shall not require payment of back pay for the periodbetween August 10 and August 20, 1951, as there was no work avail-able at the Brewery project during this interim period. In all otherrespects, we adopt the Trial Examiner's recommendations as to backpay.8 The figures as to Acme's sales, set forth in the second paragraph of section I of theIntermediate Report, refer to sales made by Acme on its own account and not as agentsfor Standard Conveyor Company, as the report seems to imply.8 The Trial Examiner recommended that the four employees involved here should not bereinstated,on the groundthat theywere hired for a particular project and that projecthas been completed.We adopt this recommendation. ACME EQUIPMENT COMPANYOrder155Upon the entire record in this case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that:I.The Respondent, Frank P. Slater, an individual, doing busi-nessas Acme Equipment Company,his agents,successors,and assigns,shall :1.Cease anddesist from :(a)Encouraging membership of employees in International Asso-ciation of Machinists, Local Lodge 68, or in any other labororganiza-tion, or discouraging membership in any labor organization by dis-criminatorily discharging his employees or by discriminating in anyother manner against them in regard to their hire or tenure of em-ployment or any otherterm orcondition of employment, except tothe extent permitted by Section 8 (a) (3) of the Act.(b) In any like orsimilar mannerinterfering with, restraining, orcoercing his employees in the exercise of the right to self-organization,to form labor organizations, to join or assist Millwrights Union Local102, United Brotherhood of Carpenters & Joiners of America, AFL, orany other labor organization, to bargain collectively through repre-sentatives of their own choosing, and to engage in concerted activitiesfor the purpose of collective bargaining or other mutual aid orprotection, or to refrain from any or all of such activities, except tothe extent that such right may be affected by an agreement requiringmembership in a labor organization as a condition of employment, asauthorized in Section 8 (a) (3) of the Act.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(a) Jointly and severally with International Association of Ma-chinists, Local Lodge 68, make whole Everett Jordan, Chester Steward,Albert G. DoBruck, and Ralph R. Good in the manner set forth insectionV of the Intermediate Report entitled "The Remedy," andhereinabove.(b)Post in conspicuous places, including places where notices toemployees are customarily posted, at his principal place of businessin San Francisco, California, copies of the notice attached hereto andmarked "Appendix A.114 Copies of said notice, to be furnished bythe Regional Director for the Twentieth Region, shall, after beingduly signed by Frank P. Slater, an individual, doing business as4 In the event that this Order is enforced by a decree of a United States Courtof Appeals,the notice shall be amended by substitutingfor the words"A Decisionand Order," thewords "A Decree of the United States Court ofAppeals, Enforcing an Order." 156DECISIONS OF NATIONAL LABOR RELATIONS BOARDAcme Equipment Company, be posted by him immediately upon receiptthereof and maintained by him for a period of at least sixty (60)consecutive days thereafter.Reasonable steps shall be taken by saidFrank P. Slater, an individual, doing business as Acme EquipmentCompany, to insure that said notices are not altered, defaced, orcovered by any other material.(c)Upon request, make available to the Board or its agents,for examination and copying, all payroll records, social-securitypayment records, timecards, personnel records and reports, and allother records necessary to analyze and determine the amounts of backpay due under the terms of this Order.(d)Notify the Regional Director for the Twentieth Region, inwriting, within ten (10) days from the date of this Order, what stepsthe said Frank P. Slater, an individual doing business as Acme Equip-ment Company, has taken to comply herewith.II.The Respondent, International Association of Machinists, LocalLodge 68, its officers, representatives, agents, successors, and assigns,shall :1.Cease and desist from :(a)Causing or attempting to cause Frank P. Slater, an individual,doing business as Acme Equipment Company, or any other employer,except as authorized by Section 8 (a) (3) of the Act, to dischargeemployees or in any other manner discriminate against them in re-gard to their hire or tenure of employment, or any other term or condi-tion of employment, because such employees are not members ofInternationalAssociation ofMachinists, Local Lodge 68, or aremembers of any other labor organization.(b) In any like or similar manner restraining or coercing employeesof Frank P. Slater, an individual, doing business as Acme EquipmentCompany, or of any other employer, in the exercise of the rightsguaranteed in Section 7 of the Act.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a) Jointly and severally with Frank P. Slater, an individual,doing business as Acme Equipment Company, make whole EverettJordan, Chester Steward, Albert G. DoBruck, and Ralph R. Goodin the manner set forth in section V of the Intermediate Reportentitled "The Remedy," and hereinabove.(b)Post in conspicuous places, including places where notices to itsmembers are customarily posted, at its usual membership meetingplace, copies of the notice attached hereto and marked "Appendix B." 6Copies of said notice, to be furnished by the Regional Director for theTwentieth Region, shall, after being duly signed by an official repre-sentative of the said Respondent Union, be posted by it immediately5 Seefootnote 4. ACME EQUIPMENT COMPANY157upon receipt thereof and maintained by it for a period of at least sixty(60) consecutive days thereafter.Reasonable steps shall be takenby said Respondent Union to insure that said notices are not altered,defaced, or covered by any other material.(c)Mail to the Regional Director for the Twentieth Region signedcopies of the notice attached hereto and marked "Appendix B," forposting, the Respondent Employer willing, at the place of business ofFrank P. Slater, an individual, doing business as Acme EquipmentCompany, at San Francisco, California, in places where notices toemployees are customarily posted.Copies of said notice, to be fur-nished by the Regional Director for the Twentieth Region, shall, afterbeing signed as provided in paragraph II, subparagraph 2 (b) of thisOrder, be forthwith returned to theRegionalDirector for suchposting.(d)Notify the Regional Director for the Twentieth Region in writ-ing, within ten (10) days from the date of this Order, what steps ithas taken to comply herewith.Appendix ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, I hereby notify my employees that :I WILL NOT encourage membership by my employees in INTER-NATIONAL ASSOCIATION OF MACHINISTS, LOCAL LODGE 68, or in anyother labor organization, or discourage membership in any labororganization, by discriminatorily discharging or in any othermanner discriminating against them in regard to their hire ortenure of employment or any term or condition of employment.I WILL NOT in any like or similar manner interfere with, re-strain, or coerce my employees in the exercise of the right to self-organization, to form labor organizations, to join or assist MILL-WRIGHTS UNION LOCAL 102, UNITED BROTHERHOOD OF CARPENTERS& JOINERS OF AMERICA, AFL, or any other labor organization, tobargain collectively through representatives of their own choos-ing, and to engage in concerted activities for the purpose of col-lective bargaining or other mutual aid or protection, or to refrainfrom any or all of such activities, except to the extent that suchright may be affected by an agreement requiring membership ina labor organization as a condition of employment, as authorizedin Section 8 (a) (3) of the Act.I WILL jointly and severally with INTERNATIONAL ASSOCIATIONOFMACHINISTS,LOCAL LODGE 68, make whole Everett Jordan, 158DECISIONS OF NATIONAL LABOR RELATIONS BOARDChester Steward, Albert G. DoBruck, and Ralph R. Good for anyloss of pay they suffered as a result of discrimination againstthem.All of my employees are free to become, remain, or refrain frombecoming, members of any labor organization, except to the extentthat this right may be affected by an agreement in conformity withSection 8 (a) (3) of the National Labor Relations Act.FRANK P. SLATER, an individual, doing business asACME EQUIPMENT COMPANY,Dated --------------------Employer.This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or coveredby anyother material.Appendix BNOTICE TO ALL MEMBERS OF THIS LOCAL AND TO ALL EMPLOYEES OFFRANK P. SLATER, AN INDIVIDUAL, DOING BUSINESS AS ACMEEQUIPMENT COMPANY :Pursuant to a decision and order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that :EVEWILL NOT cause or attempt to cause FRANK P. SLATER,anindividual,doingbusiness as ACME EQUIPMENT COMPANY, or anyother employer, except in accordance with Section 8 (a) (3) ofthe Act, to discharge employees or in any other manner discrimi-nate against them in regard to their hire or tenure of employmentor any other term or condition of employment, because such em-ployees are not membersOf INTERNATIONAL ASSOCIATION OFMACHINISTS, LocAL LODGE 68, or are members of any other labororganization.EVE WILL NOT in any like or similar manner restrain or coerceemployees of FRANK P. SLATER, an individual doing business asACMEEQUIPMENTCOMPANY, or of any other employer, in theexercise of the right to self-organization, to form labor organiza-tions, to join or assist MILLWRIGHTS UNION LOCAL 102, UNITEDBROTHERHOOD OF CARPENTERS & JOINERS OF AMERICA,AFL, orany other labor organization, to bargain collectively through rep-resentatives of their own choosing, and to engage in concertedactivities for the purpose of collective bargaining or other mutualaid or protection, or to refrain from any or all of such activities,except to the extent that such right may be affected by an agree-ment requiring membership in a labor organization as a conditionof employment, as authorized in Section 8 (a) (3) of the Act. ACME EQUIPMENT COMPANY159WE wfLL jointly and severally with FRANK P. SLATER, anindividual, doing business as ACME EQUIPMENT COMPANY, makewhole Everett Jordon, Chester Steward, Albert G. DoBruck, andRalph R. Good for any loss of pay they suffered as a result ofdiscrimination against them.INTERNATIONAL ASSOCIATION OFMACHINISTS, LOCAL LODGE 68,Labor Organization.Dated--------------------By---------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.Intermediate Report and Recommended OrderSTATEMENTOF THE CASEOn August 29, 1951, Millwrights Union Local 102, United Brotherhood of Car-penters& Joiners of America, AFL, filed two charges with the National LaborRelations Board,one againstthe Respondent, Frank P. Slater, an individualdoingbusiness as Acme Equipment Company, and the other against the Re-spondent, International Association of Machinists, Local Lodge 68.'The chargeswere subsequently amended.Based upon the charges, as amended, the GeneralCounsel of the Board, on January 15, 1952, issued a consolidated complaint a-le; ing that the Machinists and Acme had engaged and were engagingin unfairlabor practices within the meaning of applicable sections of the National LaborRelations Act, as amended (61 Stat. 136-163), referred to herein as the Act.TheRespondents have been duly served with copies of the complaint and of thecharges respectively applicable to them.With respect to the alleged unfair labor practices, the complaintalleges, insum, that Acme engaged in the installation of a conveyor system for San FranciscoBrewing Corporation at its plant in San Francisco, California; that onor aboutAugust 10, 1951, in the course of such installation, the Machinists, in violationof Section 8 (b) (1) (A) and 8 (b) (2) of the Act, caused Acmeto dischargeEverett Jordan, Chester Steward, Albert G. DoBruck, and Ralph R. Good "bythreatening to picket the project, and by requesting and demanding" their dis-charge, "because they were not members in good standing of Respondent Union" ;and that Acme, in contravention of Section 8 (a) (1) and 8 (a) (3) of the Act,"because of the threats" made by the Machinists, and acting "at the request anddemand" of that organization, discharged the four employees on or about August10, 1951, for the reason that they "were not membersin goodstanding" of theMachinists.Each of the Respondents filed an answer, denying, in substance, that either hadengaged in unfair labor practices.Without elaborating on the jurisdictionalissues at this point, it should also be noted that the Respondent Company deniessome, and the Respondent Union all, of the jurisdictional averments of thecomplaint.aMillwrights Union Local102, UnitedBrotherhood of Carpenters & Joiners of America,AFL, willalso bereferredto herein as the Millwrights;International Association ofMachinists,Local Lodge68, as the Machinists or Respondent Union;Frank P Slater, anIndividualdoingbusinessas AcmeEquipment Company, as Acme or the RespondentCompany ;and the National Labor Relations Board as the Board. References to theGeneral Counsel include the attorney who appeared for him in this proceeding. 160DECISIONS OF NATIONAL LABOR RELATIONS BOARDPursuant to notice duly served upon all parties,a hearingwas held on March3 and 5, 1952, at San Francisco, California, beforeme asduly designated TrialExaminer.The General Counsel, the Millwrights, and the Respondent Companywere represented by counsel, and the Machinists by its Grand Lodge representa-tive.All parties participated in the hearing and were afforded a full opportunityto be heard, adduce evidence, examine and cross-examine witnesses, submit oralargument, and file briefs.The Respondents moved to dismiss the complaint atthe close of the General Counsel's case-in-chief.The motion was denied. TheGeneral Counsel made a motion to conform the pleadings to the evidence withrespect to the spelling of names and such formal matters as did not constitutea changein the cause of action stated in the complaint.The Respondents did notoppose the motion, and it was granted.All parties waived the right to submitoral argument.The Millwrights and both Respondents have filed briefs whichhave been read and considered'Upon the entire record in the case, and from my observation of the witnesses,I make the following :FINDINGS OF FACTI.THE ISSUE OF JURISDICTIONAcme Equipment Company is the trade name of an individual named FrankP. Slater who is engaged,under his firm name, in San Francisco,California, inthe business of selling and installingconveyorand monorail systems and relatedparts such as hoists, belts, sprockets, and chains.Acme's sales are made asagent, on a commission basis, for a concern known as Standard Conveyor Com-pany.The home office of that firmis inSt. Paul, Minnesota, but it also main-tains an office and plant in the building in which Acme's enterprise is located.Acme's installation activities are apparently conducted on its own account andnot as agent of Standard Conveyor Company.During the year ending December 31, 1950, Acme sold various types of equip-ment in which it deals to a number of business or industrialfirmslocated inCalifornia.The following is a tabulation of such companies and of the dollarvalue of the equipment sold to them by Acme during the year 1950:Gerber Products Company-------------------------------------$31,613Tri-Valley Packing Association---------------------------------30,421Hunt Foods, Inc.----------------------------------------------14,777Pacific States Steel Corporation--------------------------------5,510Best Foods, Inc.-----------------------------------------------3,450Total--------------------------------------------------------$85,771At least four of the companies listed in the above tabulation used the equip-ment they purchased in the maintenance or operation of plants in which theyrespectively process or manufacture goods.'During the year ending December2 The Respondent Union's brief includes in its caption the phrase"Proposed Findingsof Fart and Conclusions." Section V of the brief is labeled "Findings of Fact," andsection VI"Conclusions."However,section V appears to contain argument,and sectionVI a renewal of the motion to dismiss,and both the indicated sections and the rest of thebrief do not appear to constitute proposed findings of fact and conclusions of law, at leastIn the customary form.Be that as it may, for reasons that appear in the findings andconclusions set out below, to the extent that sections V and VI may be respectivelydesigned to express proposed findings and conclusions,I refuse to adopt them.8 Jerome S.Shelton,a sales engineer employed by Acme, described in general term's theuse to which Gerber, Hunt, and Best put the equipment, and the inference may be drawnfrom the nature of the business of Tri-Valley Packing Association and the equipment it ACME EQUIPMENT COMPANY16131, 1950(and "at all times material"to this proceeding,according to a stipula-tion of the parties),each of the five companies listed above"produced and han-dled goods for shipment outside the State of California,and performed serv-ices"outside the said State,at a value in excess of $25,000.In August 1951, Acme commenced the construction of a conveyor system forthe San Francisco Brewing Corporation (referred to below as the Brewery)at that company's plant in San Francisco, and completed the project in Octo-ber 1951.The materials used in the construction work were sold to the Breweryby Acme as agent for Standard Conveyor Company at a contract price of ap-proximately $19,000 (the record contains no evidence of the charge made byAcme for labor).As itsname indicates,the Brewery is engaged in the businessof brewing and selling beer.The purpose of the conveyor system was to pro-vide facilities for the movement of empty and full beer bottles between theBrewery's bottling shop and its nearby warehouse.The Brewery"annually"(and "at all times material"to this proceeding,according to the parties'stipu-lation)ships goods valued in excess of $25,000 from its San Francisco plant toplaces outside the State of California.Acme contends that the Board is without jurisdiction,and claims in thealternative that if the Board has jurisdiction, it ought not to assert itbecausethe evidence does not meet criteria established by the Board for the assertionof jurisdiction.In support of the contention, it is claimed that there is no evidence that "adisruption of the installation project [at the Brewery] in question would affectinterstate commerce."The contention is without merit.Quite apart from thefact that Acme is a distribution instrument for a multistate distributor of com-modities,its customers,including the Brewery,are engaged in interstate com-merce,and it is quite plain that the conduct attributedto theRespondents"tended to lead 'to a labor dispute burdening or obstructing commerce"'(N. L. R. B.v Fainblatt,306 U.S. 601).'Thus it is clear that the Board hasjurisdiction,and it may be noted that it has exercised it in cases involving, asdoes this proceeding, an employer engaged in construction work on the plantfacilities of an interstate supplier of goods or services.`The questionremainswhether the evidenceis sufficient to meet certain criteriawhich the Board has asserted it will follow in determining, as a matter of policy,whether it should take jurisdiction. InHollow Tree Lumber Company,91NLRB 635, the Board stated that it would assert jurisdiction over an employerwho furnishes goods or services"necessary to the operation of other employeesengaged in commerce...where such goods or services are valued at $50,000per annum or more,and are sold to enterprises engaged in producing or handlinggoods destined" for interstate shipment, or "performing services outside the.State, in the value of $25,000 or more."Acme claimsthat itis inappropriate to use the sales figures for 1950 as it basisfor the assertion of jurisdiction.The short answer to that contention is thatthere is nothing in the Act or in the circumstances of this proceeding to precludethe use of the 1950 sales figures as a basis for the assertion of jurisdiction.Nosound reason appears why it would be inappropriate to use evidence of Acme'sbusiness transactions during the last full calendar year preceding the year inpurchased that, like Gerber, Hunt, and Best, it used the equipment in food processing orpacking operations.Sheldon was unable to state the purpose for which Pacific StatesSteel Corporation purchased its equipment.' See also, among other cases,Polish National Alliance v. N. L. R. B.,322 U.S. 643, andInternational Brotherhood of Electrical Workers v. N. L. R. B.,841 U.S. 694.' See, for example,Paul W. Speer, Inc.,94 NLRB 317;Schweiger OonstructionCo., 97NLRB 1407;Foley Bros.,Inc., 98 NLRB 1482. 162DECISIONSOF NATIONALLABOR RELATIONS BOARDwhich the alleged unfair labor practices occurred as a measure for the determina-tion of jurisdiction.In urging the impropriety of resting jurisdictional findingson the 1950sales,Acme also maintains that "no connection was established"between such transactions and the installation project at the Brewery in 1951,and it is intimated that the scope of the inquiry into jurisdiction should excludeAcme's sales activities.I find no merit in that contention since the rule is that"in the construction industry, as in others, the Board should determine jurisdic-tion based on the over-all operations of the employer"(Pavl W. Speer, Inc.,94NLRB 317)."The evidence of the dollar volume ofAcme's sales and services to interstatesuppliers of goods and services and of its customers'interstate transactionsmeets the criteria of theHollow Treedecision.I find that at all times materialto this proceeding,Acme's activities affected interstate commerce within themeaning of the Act, that the Board has jurisdiction of this proceeding, and thatthe assertion of jurisdiction will effectuate the policies of the Act.II. THE LABOR ORGANIZATIONS INVOLVEDMillwrightsUnion Local 102, United Brotherhood of Carpenters &Joiners ofAmerica, AFL, and International Association of Machinists, Local Lodge 68,admit to membership personsemployed by the Respondent Company and are labororganizationswithin themeaning ofthe Act.III. THE ALLEGED UNFAIR LABOR PRACTICESA. PrefatorystatementAcme employs a sales engineer named Jerome S. Sheldon.Among other duties,be sells equipment, submits bids to customers, occasionally arranges for the em-ployment of personnel for Acme's installation projects, and gives direction to theforemanemployed on such projects. Sheldon has been employed by Acme for9 years.During the past 5 years, Acme has employed a foreman named Paul Petersenin various installation projects.Petersen is a member of the Millwrights andhas held such membership for 8 years.He resides in San Francisco.As fore-man, he has general supervision over installation workers employed by Acme ata givenjob site and directs them in the performance of their duties.Unless beis unavailable for some reason, Petersen usually hires the men who work underhim.He is customarily told by the Respondent Company how many men to useon a given project.Although he occasionally hires employees directly "if theyare available," in the main, he hires help by calling the Millwrights' office andrequesting that organization to dispatch the required number of men to the jobsite.Petersen also has authority to discharge employees, although there aresome limitations on his authority which the record does not fully elaborate.Contractual arrangements with the Brewery for the sale of a conveyor systemby Standard Conveyor Company and its installation by Acme were made bySheldon in or about the early part of August 1951. Prior to the commencementof the work, Sheldon spoke to Standard Conveyor Company's project engineerconcerning the availability of materials.The project engineer "thought [that]material would be sufficiently fabricated that we just could go right ahead withit."Shortly thereafter, Sheldon told Petersen to hold himself available for theon's grocery Company,91 NLRB 504,andFederal Stores Division of Spiegel, Inc.,91 NLRB 647. ACME EQUIPMENT COMPANY163job which was scheduled to start soon,and that "material would be there."Petersen at the time was in process of completing a job in Sacramento for theRespondent Company.The installation work began at the Brewery on August 8, 1951. Prior thereto,Petersen had made arrangements for DoBruck,who had been working withPetersen In Sacramento, to work at the Brewery.DoBruck, a member of theMillwrights, had been employed by Acme under Petersen's supervision "forquite a while."To fill other openings,the foreman,in accordance with hisgeneral practice, called the Millwrights'office in SanFrancisco and requestedthat three more men be assigned to the project. The Millwrights dispatchedGood, Jordan, and Steward to the job. All three are members of the Mill-wrights.Good reported on the morning of August 8, and Jordan and Stewardon the morning of August 9.Work on the project was suspended on Friday,August 10, resumed on Monday, August 20, and was completed the followingOctoberThe employment of Jordan, Steward, DoBruck, and Good was termi-nated at the project by the Respondent Company on August 10.When workwas resumed on August 20, for reasons which will appear below, they were notrecalled to work on the job, nor were any other members of the Millwrightsemployed on it.B. Thetermination of employment of the Millwrights'membersFor some unspecified period prior to the installation of the conveyor at theBrewery, the Machinists had had a collective-bargaining agreement with theBrewery.George Simi, the Machinists'senior businessrepresentative, testifiedthat on August 9, 1951, he telephoned the Brewery's chief engineer and spoketo the latter about "working . . . on the conveyor," pointing out that the Machin-ists had a contract with the Brewery; and that he told the chief engineer thathe would "send John Wagner [an assistant business representative]to checkon the job." Simi also testified at a later point that during the conversationthe chief engineer told him that the job was Acme's, andthat he (Simi) repliedthat he would send the representative because the Machinists'contract con-tained"a thirty day clause" (presumably the witness meant a union-shop provi-sion).At Simi's direction,Wagner visited the Brewery the same day andspoke to Petersen.According to Petersen,Wagner asked him to which union the men belonged,and he replied that they were members of the Millwrights,whereupon Wagnerstated that they"can't do that job" because the Machinists had the right, undera contract with the Brewery,to work on plant equipment.Wagner also asserted,Petersen stated, that "those men must get off the job."According to Petersen'sversion, he replied that he was without authority to do anything about thematter.Then, Petersen testified,Wagner said that "something has got to bedone about It."Petersen responded, according to his testimony, that he wouldcommunicate with his office, and Wagner left.At a later point in his testimony,Petersen added that Wagner told him that "something was going to be doneabout it.The material sum of Wagner's version is that he inquired about,and was informed of, the union affiliation of the employees;that he was toldthat Acme was their employer; that he pointed out that the Machinists has acontract with the Brewery,stating that he did not"know how our men" werenot installing the equipment;that he told Petersen,"We have men that dothis work, and we would like to do the job as Machinists," to which the foremanreplied,"Well,I got Millwrights on this job";that he (Wagner)responded, "That 164DECISIONS OF NATIONAL LABOR RELATIONS BOARDis neither here nor there.... We haveMachinists that is capable also" ; andthat he left after telling Petersen that he would see the foreman againThe material essence of Wagner's account is that he did not state that theMillwrights "must get off the job," made no threat of action if they failed todo so, and merely expressed the wish that members of the Machinists be hiredfor the work. Various facets of the evidence militate against acceptance ofWagner's testimony.First, Simi testified that he sent Wagner to the job site"to check on the conveyor job," but Wagner gave contradictory evidence on thesubject, initially stating that Simi had sent him and later denying that such wasthe case.Second, the sense of Wagner's testimony under cross-examinationwas that at least a major (if not the only) purpose of his visit was to ascertainwhether the Brewery itself was installing the conveyor, in which event, accord-ing to Wagner, under the Machinists' agreement, the Machinists had a rightto the employment of its members on the project, or if the employees were notalready members, to have them join the Union within 30 days (presumablyafter the start of their employment). Such a purpose strikes an implausiblenote.Simi had already been told by the Brewery's chief engineer that Acmewas installing the equipment,and it seems strange,even though not impossible,thatWagnershould resort to Petersen for information on the subject.More-over, according to Wagner's version on direct examination, Petersen told himalmostat the start of the conversation that Acme was doing the work, yet in hisversion,Wagner nonetheless referred to the Machinists' contract and stated,"I don't know how our men aren't installing the conveyors here," thus indicatinga belief that the contract gave the Machinists a claim to the work notwithstandingthe fact that the Brewery was not itself installing the equipment. In that regard,itmay also be noted that Wagner, having learned from Petersen (if not indeedfrom Simi as well) that Acme was doing the work, was apparently unimpressedthat members of the Millwrights were already employed at the project, for evenin his version he met Petersen's statement to that effect with the remark, "Thatis neither here nor there. . . . We have Machinists that is capable also." Inshort, I am unconvinced that Wagner, as he stated under cross-examination,referred to the contract only to support a claim that if the Brewery itself wasinstalling the conveyor, the work should be done by members of the Machinistsor those employed should become members of the organization within 30 daysof their employment, if they did not already belong to it.Third, the undisputedevidence of what Petersen did after Wagner's visit contributes support to theforeman's version.AfterWagner's visit, Petersen expressed his view of itsconsequences to the other employees at the project site. Some of his remarkswere made soon after Wagner's departure on August 9, while others were madeon the following day, some shortly before the men were laid off. The sum ofsuch statements was that those employed on the job, "would have to get out bytomorrow night" (August 10) or the Machinists would "put a picket line aroundthe brewery," that the Machinists "would have to throw him out before he wouldget out," that that organization was "going to take the job overand . . . wewould have to leave at quitting time" (on August 10), and that the Machinistshad "threatened to put a picket line around there if we didn't get off their9Wagner testified that he also spoke to Petersen at the plant on the following day.According to Wagner,Petersen told him that"there is no trouble now" and that the jobwas being shut down because of a shortage of materials.Wagner asserted that he thenoffered Petersen"capable men"for employment if and when the job resumed.Petersentestified that he could not recall such a conversation.In the light of findings made below,it is unnecessary to determine whether the conversation took place,as a resolution of thequestion would not materially change the conclusions set out below. ACME EQUIPMENT COMPANY165work." °True, these statements reflect conclusions (such as the assumption thatthe project site would be picketed)° that Petersen drew from Wagner's visit,but their significance resides not so much in the extent to which they purportedto repeat what Wagner said but in the fact that Petersen's course of conductgives corroborative support to the view that Wagner's visit was something morethan a mission"to check on the job."Finally, Petersen, who was called by theGeneral Counsel, appeared to give his testimony with some reluctance.True,he is a member of the Millwrights, but he has been employed by Acme over aconsiderable period and apparently still performs work as a supervisor for Acme,and upon my observation of the witness, I am unable to conclude that he wouldknowingly give inaccurate testimony adverse to his employer's interest.On theother hand, Wagner's testimony was infected with self-contradiction and struckan implausible note,and he did not impress me as a factual witness.I creditPetersen's version of the conversation.AfterWagner's departure, Petersen telephoned Sheldon and reported theconversation to him.Sheldon said that he would look into the matter. Laterthat day he came to the Brewery and Petersen related the details of Wagner'svisit again, and Sheldon said he would speak to the Brewery management aboutthe situation because he did not know what to do about it10According to Sheldon, he visited the plant that day in response to a call fromthe chief engineer, and spoke to the latter before he talked to Petersen.Sheldontestifiedthat thechief engineer told him that Simi had called and laid claimto the work for Machinists'members because of the collective-bargaining agree-ment.Then,Sheldon stated,he telephoned Simi and asked the latter why theMachinists"should want to work," to which Simi replied that the organizationhad a contract with the Brewery. According to Sheldon, he responded that thecontract did not affect Acme, whereupon, Sheldon testified, Simi pointed out thatthe Machinists had competent men available and expressed a desire"to havesome of that work there." It may be noted here that Simi's testimony does notsupport Sheldon's claim that such a conversation occurred. In describing an-other alleged telephone conversation with Sheldon which took place, according$ See testimony of Steward,Jordan,DoBruck,and Good for evidence of statementsmade by Petersen after Wagner's visit.In appraising the relevant testimony, I havegivenconsideration to thefactthat withrespect to some statements attributed to Petersen,no more than one of the employees testified to such remarks,although they were made inthe presence of some or all of the others.The overriding facts are that the testimony ofthe four men impressed me as credible and that Petersen did notcontradictit,althoughhe was calledas a witnessby Acme onthe subject of a conversation he had with the menat the time they were laid off.YWagner deniedthat he toldPetersen that the site would be picketed, but Petersen'sversion ofthe conversationdoes not quote Wagner as making such a threat.However, itwas not unnaturalfor Petersen,as a foreman and a union member,to conclude fromstatementsthat "somethihng has got tobe done about it" and"somethingwas goingto be done about it" that what Wagnermeant was that the Machinists would resort tothe conventional practice of picketing.10 Sheldondenied thatPetersen telephoned him concerning Wagner's visit.He statedthat he went to the plant thatday in response to a telephone call concerning the Machin-ists fromthe Brewery's chief engineerand spoketo theforeman after conferring with thechiefengineer.According to Sheldon,PetersenquotedWagneras tellinghim that theMachinists"should have that work, that they have goodmen available,and it was reallyMachinists'work."At another point,however,Sheldon testified that he could not recallwhat Petersen told him.On the questionof the telephone call, it seems plausible andcredible that a supervisor of Petersen's limited authority would promptly report to hissuperior the details of a visitsuch as Wagner's.With respect to Sheldon's visit toPetersen,I gathered the impressionfrom Sheldon's demeanor that he was less than frankin quoting Petersen.I credit Petersen's testimony with respect to the telephone calland his conversation with Sheldon at the plant.250983-vol. 102-53-12 166DECISIONS OF NATIONAL LABOR RELATIONS BOARDto Simi, on or about August 16, Simi testified that he had not spoken to Sheldonon any prior occasion.There is no dispute in the evidence that some lack of materials developed atthe job site on Friday, August 10. Petersen so testified, and there is some sug-gestion in the testimony by Steward and DoBruck that such was the case.According to Petersen, when the shortage developed on Friday, he telephonedSheldon that "we had to get some more material up on the job because I wasstuck."Petersen testified that Sheldon called him back and told him that ma-terials "wouldn't be available for a few days" and that "we are going to try toget it."Petersen, according to his testimony, then informed Sheldon that "Ican't go any further."Sheldon's version does not quite accord with Petersen's,and there is also some self-contradiction in Sheldon's testimony.At one point,Sheldon testified that Petersen first reported the materials shortage on Thurs-day; that he told the foreman that he would take the matter up with the projectengineer of Standard Conveyor Company ; that that concern was doing its bestto supply the materials, but he did not know when It would be delivered ; thathe talked to Petersen about the matter again on Friday; that Petersen said thathe would be unable to proceed "if I can't get any more"; and that he (Sheldon)replied that "if It isn't available I don't know what [you] can do."However,at another place in his testimony, Sheldon asserted that the first he knew ofthe materials shortage was when Petersen came to Acme's office after the close ofbusiness on Friday and reported that he had "had to close down the job because"of a shortage of materials.Then Sheldon stated that because of the lateness ofthe hour he could not have spoken to the project engineer prior to the followingMonday.The disparities in the respective versions of Petersen and Sheldon,and the self-contradiction in the testimony of the latter, will be discussed at alater point.Petersen told the employees on Friday of his intention to shut the job down.Before noon of that day be told Jordan that he "was going to close the job downthat evening," and later that day, about an hour before quitting time, the fore-man remarked to Jordan that "the Machinists' agent had been . . . there andwas going to take the job over and . . . we would have to leave at quitting time."At quitting time, Petersen told DoBruck that the job was "finished as far as he[Ietersen] was concerned," that "there was some trouble with the Machinists,"and that Acme had run out of materials, "too." Petersen also stated to Goodthat "he would have to lay us off because they didn't have this steel."Petersen shut down the job, laid off the other employees, and gave them theirpaychecks at or about quitting time on August 10.He told Steward that "ifbe got things cleared up, and got some more steel, . . . he wanted us back."The foreman also told Good and Jordan that he would communicate with themif "anything" developed," and both these employees and Steward gave Petersentheir telephone numbers.While paying DoBruck, Petersen asked the former towork with him on another job for Acme the following week.DoBruck accepted Petersen's offer and worked with the foreman much of thenext week.About the middle of the week, DoBruck asked Petersen about theprospects of returning to the Brewery job, and the foreman replied that he didnot know, expressing the thought, as DoBruck put it, that Acme "was going tostraighten that job out" by getting "an agreement with the Machinists."Goodalso made an inquiry of Petersen about the same time, calling the foreman onn Petersen denied that he told the men that he "would rehire them for that job."However, it may be noted that they did not quotehim in those terms, nor did he denythat he expressed himself in the language they respectively attribute to him.Moreover,he testified that he told them that he"would call them back in case I needed them." ACME EQUIPMENT COMPANY167the telephone and asking him if materials had become available for the job.Petersen stated that nothing bad "developed yet," but if it did, he would notifyGood.Toward the end of that week, DoBruck renewed his inquiry, and Peter-sen stated that "the Millwrights wouldn't work on it [the project] any more,the Machinists had taken over."According to Sheldon, Simi telephoned him on Friday, August 17, inquiredconcerning the status of the project, and stated that he had competent menavailable for the work. Sheldon testified that he told Simi that he was un-familiar with the status of the job and "would have to check" ; that he thendiscussed the availability of materials with Standard's project engineer whotold him that some materials would be delivered to the Brewery the followingMonday ; that Simi called again, and he informed the Machinists' representativethat materials would be available on Monday, whereupon Simi renewed his offerto furnish men for the job ; and that he (Sheldon) accepted the offer, requestingSimi "to send some men over to the job Monday morning." "On August 17, Sheldon told Petersen that work would be resumed on theproject the following Monday, that Acme "would have to use Machinists on thejob," and that "there were going to be some men on the job when [Petersen]got there."Petersen pointed out that if Machinists' members were employed,Petersen would be unable to work with tools, and Sheldon replied that "we wantyou as a supervisor there anyway." " Petersen appeared at the job site themorning of August 20.Materials had been delivered, and three members of theMachinists reported for work.Work was resumed on the project that morning.One of the Machinists,a mannamed Renner, served as a foreman (also re-ferred to as a leaderman in the record) under Petersen's supervision, althoughwhen the Millwrights were employed on the job, there had been no other super-visor but Petersen.Renner hired several additional men a few days later, se-curing them from the Machinists.The job was completed in approximately6 weeks.C. Concluding findingsThe nub of the Respondent's position is that the Brewery project closed forlack of materials and that when work resumed, Acme simply availed itself of anoffer by the Machinists to supply employees from among its members. It maybe pointed out that even if Acme was short of materials during the week fol-lowing the suspension of work,that circumstance is not decisive of the issue ofwhether the Respondents committed unfair labor practices.The failure to recallthe four members of the Millwrights could still have been unlawful.Passingthat question for the time being, it is appropriate to note some infirmities inthe evidence bearing on the shortage of materials.Assuming that some short-age of materials developed on August 10 at the job site itself, that does notnecessarily mean that Acme or Standard was not equipped to keep the projectsupplied either on that day or during the following week, nor does it mean thatthe shutdown occurred and the employees were terminated because no supplieswere available for the resumption of work on Monday, August 13, the next"Simi described a substantially similar conversation with Sheldon,but was uncertainof the date,expressing the belief that the conversation occurred on or about August 16.'eSheldon denied that Petersen said that he would not be able to use tools on the job.However,Sheldon's version of the conversation appeared to be less circumstantially de-tailed than Petersen's.The way Sheldon put it was that "we talked about it, and Itold him that the materials were going to be there,and that some men would be therealso."Moreover,he appears to have been under the erroneous impression that Petersendoes not use tools on any of the projects,and he admitted that he had no personalknowledge whether Petersen had done so on the Brewery job. I credit Petersen's versionof the conversation. 168DECISIONS OF NATIONAL LABOR RELATIONS BOARDbusiness day, or soon thereafter.The undisputed evidence of what Petersentold some of the employees on the day of the shutdown and of his conversationswith DoBruck during the ensuing week suggests that suspension of work on theproject was due at least as much to the pressure exerted upon Acme by theMachinists as by a shortage of supplies.Be that as it may,the claim thatmaterials were unavailable to keep the job supplied rests on Sheldon's testimonyand, although the existence of such a shortage is not decisive of the allegationsof the complaint,it is appropriate to examine various relevant facets of theevidence bearing on the alleged supply difficulties.Sheldon admitted that he does not "normally hire foremen to start a projectwhere there is going to be a shortage of material."Moreover,he was admittedlyinformed by Standard's project engineer shortly before the start of the Breweryjob that,as Sheldon put it,"material would be sufficiently fabricated that wejust could go right ahead with it," although he also denied that he was assuredby Standard that it had"sufficient fabricated materials to install the job at thattime."Sheldon explainedthat thefabricating facilities of Standard's shop werebusy with other orders and that "we just hoped" when the Brewery project beganthat Acme would "be ableto carry it through without any interruption."Al-though Petersen stated at the hearing that he anticipated(the source of hisanticipation does not appear)at the start of the project that"we might run shortof materials,"he estimated before work began that the job would last 4 or 5weeks and he told some of the other employees in effect that it would last a sub-stantial number of weeks.Even if one assumes some supposition by Acme thatwork on the project might be interrupted at some point,it seems strange that ashortage of materials should suddenly materialize so soon after the job began,particularly if one bears in mind Sheldon's conversation with the project engi-neer only a short while before work on the project started,the fact that aforeman and a crew were assembled,and that some of the employees were givenreason to believe that the project would last a substantial period.It is also well to note some other implausible features of the Respondent Com-pany's evidence,certain disparities between the testimony of Petersen and thatof Sheldon,and elements of self-contradiction in Sheldon's evidence.Petersen'stestimony does not reveal who, if anybody, told him to lay off the employees andclose down the operation.Sheldon specifically denied that he instructed Petersento do so. Petersen stated that he reported the supply shortage to Sheldon bytelephone on Friday, August 10, that the latter called him later that day and toldhim that materials "wouldn't be available for a few days," and that he then toldSheldon that he would be unable to proceed with the work.Sheldon asserted atone point that Petersen reported the shortage on Thursday and that he told theforeman then that he would discuss the matter with Standard's project engineer,while other portions of Sheldon's testimony are to the effect that he did not learnof the shortage and of the shutdown until about 5 p. m. on Friday when Petersenreturned to Acme's office from the Brewery.Petersen had already laid off theother employees,paid them,and shut the job down.Now, Sheldon's testimonyindicates that Standard's project engineer was the key source of informationconcerning the availability of supplies,and it is only reasonable to suppose thathe would make some determination concerning the supply situation before Peter-sen, a subordinate employee, made a decision to shut the job down. Giving asomewhat liberal interpretation to Petersen's version of his conversations withSheldon and the latter's claim at one point that the foreman reported the shortageon Thursday, one may perhaps draw the inference that Sheldon discussed thesupply situation with the project engineer after Petersen's alleged report,learnedthat materials were in short supply,and then conveyed the information to Peter- ACME EQUIPMENT COMPANY169sen before the foreman suspended work at the Brewery.However, Sheldon'scontradictory assertion that he did not learn about the shortage until after theshutdown occurred does not support such an inference and runs counter to it,for Sheldon also testified that after Petersen reported the supply difficulty to himat the close of business on Friday, because of the lateness of the hour and theintervening weekend,the project engineer was unavailable for a discussion of thesupply problem prior to the following Monday."It is apparent not only thatSheldon's testimony contains self-contradiction but that at least some phasesof it add up to the implausible result that Petersen, a working foreman of sub-ordinate authority with limited powers of discharge,'b took it upon himself to layoff employees, pay them, and close down a job because of a supply shortage, andall this without prior clearance with his superior who in turn had not previouslyconsulted his supply sources to determine whether it was necessary to suspendoperations.Moreover, it should be noted that Sheldon admitted that he had nopersonal knowledge concerning the availability of materials for the continuationof the project at any time during the week of the shutdown. Finally, to creditSheldon, one must assume that two coincidences occurred : First, that the supplydifficulty actually did develop almost immediately after Wagner's visit, and sec-ond, that materials became available again when Simi offered(for the first time,according to his testimony, but not Sheldon's)1° to supply members of the Ma-chinists for employment upon resumption of the job. In the light of whatWagner actually said to Petersen on August 9, the indicated implausibilities tobe found in the Respondent Company's evidence,and Sheldon's self-contradictions,the claimthat twosuch coincidences occurred imposes a strain upon one's cre-dulity.In sum,bearing in mind that Sheldon admittedly had no personal knowl-edge whether the material with which the job was resumed was available duringthe week of its suspension, even though there is no direct contradiction of hisclaim of a supply shortage, the implausibilityand self-contradiction imbeddedin his testimony make the claim quite unconvincing.In any event,even if it be assumed that the Brewery project was shut downbecause of a shortage of materials, I cannot view it as anything but a temporarysuspension of the employees' work, particularly as Petersen, the man who hadhired them, admittedly told them that he "would call them back in caseI neededthem."In that setting,if the employees were not recalled because of their unionaffiliation,to hold that Acme's failure to recall them was not a discharge is mereword-jousting rather than the effectuation of statutory policy.14Careful analysis of Sheldon's testimony raises some quest ton concerning his allegeddiscussions of the availability of supplies with the project engineer between the time ofthe shutdown and his alleged later conversation with Simi.When it appeared at onepoint in Sheldon's testimonythathe did not learn of the alleged shortage from Petersenon Friday until after the job was shut down and that it was too late to discuss the matterprior to Monday with the project engineer,Sheldon was asked when he did talk to theengineer about the availability of materials.He replied,"Imight have talked to himMonday, but I really can't swear toit."However,Sheldon later expressed the beliefthat he talked to the engineer on Monday and then proceeded to quote the latter in explicitterms that"with the condition of the shop there can't be anything fabricated, or anythingfinished,that will do any good."Sheldon then stated that he did not thereafter discussthe matter with the engineer until after Simi called toward the end of the week. IfSheldon did not in fact talk to the engineer on Monday,the first available opportunityafter the shutdown according to his testimony,his failure to do so contributes to theconclusion that something other than supply difficulties caused the shutdown.15Petersen testified that his power to discharge is limited.As an example of theoccasions when he exercises the power,he stated that he does so "in case of emergency" aswhen "I am out of town,and there is nobody to make a decision."19 As noted earlier,Sheldon claims that he spoke to Simi on August 9, before the shut-down,and that Simi offered to furnish men for the job. Simi, on the other hand,asserts,in effect,that he made the offer during the period of the shutdown.Sheldon also testifiedto that conversation. 170DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe sum of the credible evidence is that the employees were discharged as aresult of unlawful pressure applied by the Machinists. Sheldon stated that it"didn't occur" to him that a refusal to employ members of the Machinists mightresult in "some labor difficulty" at the Brewery, and he asserted that it did notoccur to him that if he continued to employ the Millwrights, "the job might bestopped, and there might be some monetary loss if it were stopped." Perhapsthe conversation (conversations, according to Sheldon) between Simi andSheldon did have the innocent content which they profess. Both are affiliatedwith interests which have a common goal in this proceeding, and their versionsof what they talked about are not readily susceptible to refutation. The morereliable guide to decision is the whole framework of events, and not the leastsignificant of these was Wagner's visit.While Wagner did not in terms threatento picket the job site or describe what would happen unless members of theMachinists were substituted for those on the job, the coercive implications ofhis visit must be plain to anyone with a sense of industrial realities, particularlyif it is borne in mind that members of the Machinists were at work for theBrewery in other parts of the plant.Thus I find it difficult to believe Sheldon'sa posterioridescription of his state of mind.But the credited evidence of whatWagner said is not the only guidepost to a resolution of the issues. A substantialbody of undisputed evidence bears additional witness to the real reason for thesubstitution of employees on the project.As far as the record discloses, withone minor exception," prior to the Brewery job, Acme had always employedmembers of the Millwrights in its construction work. It has pursued that policysince the completion of the project, and has not since then hired members of theMachinists.There is no dispute that it was, and still is, Petersen's function tohire the men he supervises, at least when he is available to do so. That policywas followed at the inception of the very project involved in this proceeding.Yet, after Wagner's visit, the policy was suddenly abandoned for the durationof the Brewery job, although the work of the Millwrights' members was admit-tedly satisfactory ; DoBruck had previously worked for Acme "for quite a while"and was actually employed by Acme during most of the week of the suspension ofthe Brewery job; all of the employees had signified a wish to continue workingon the project, two of them, Good and DoBruck, on more than one occasion ; andno question is raised that the men were available upon call for resumption ofthe work.Moreover, no claim can seriously be made, if indeed it is advanced, that Petersenwas unavailable to follow his normal hiring practices for the resumption of thework.He resides in San Francisco and his address and telephone number werein Sheldon's possession.He was employed by Acme for almost the entire weekthat work at the Brewery was suspended, and it is abundantly clear that he wasavailable to recall the four employees or to hire others through the Millwrights'office.Sheldon admittedly made no effort to communicate with him for eitherpurpose.The record is silent on the question whether hiring authority waswithdrawn from Petersen on the occasion in question because of his longstandingmembership in the Millwrights, but it is quite clear that withdrawal of suchauthority was a matter of deliberate policy.Sheldon was asked at the hearing why he did not follow the customary policyof hiring help through the Millwrights' office for the resumption of the Breweryproject, and he offered the explanation : "I don't know. It was just that the men17 Some months before the Brewery project, Acme had employed two Machinists' mem-bers onanother job at the Brewery. According to Sheldon,Simi hadlearned that thework was to be performed and had solicited the work for members of his union.However,no Millwrights'members had previously been employed on that job and no question wasinvolved of taking employment away front such employees. ACME EQUIPMENT COMPANY171[Machinists' members] were available. . . ."However, the Millwrights' mem-berswere at least equally "available"; the quality of their work had alreadybeen tested and found to be satisfactory; they had expressed their willingnessto continue on the job ; had not the substitution occurred, Petersen's work wouldnot have been restricted to supervisory functions, but he would have been ableto continue working with his tools had he so desired ; and judging by the super-visory practices in effect while the Millwrights' members were at work at theBrewery, there is no reason to believe that, had they been recalled, it wouldhave been necessary to have two supervisors to direct the work of the small crewrequired for the project (a total of six men, in addition to Petersen, were ulti-mately employed on the job).1s It would seem to be quite illogical for Acme toignore these factors, abandon its normal policy of hiring individuals belongingto the Millwrights, and substitute for the four men employed on the Breweryproject from its inception a group of employees with whose qualities Acme wasunfamiliar,all simply because Simi,a man Sheldon had apparently never met,called the latter and said he had men "available." The reason given for thesubstitution by Sheldon is implausible, and I am convinced that it is not true.Sheldon himself summarized the real reason aptly when he told Petersen, accord-ing to the credited evidence, on the Friday preceding the resumption of the workthat "we would have to have Machinists on the job."Viewing the record as a whole, I find that the Machinists, in violation ofSection 8 (b) (2) of the Act, demanded and caused the discharge of Jordan,Steward, DoBruck, and Good because they were members of the Millwrightsand not of the Machinists; that the Machinists thereby violated Section 8 (b)(1) (A) because its conduct restrained and coerced employees in the exerciseof rights guaranteed to them by Section 7; that, in contravention of Section 8(a) (3), Acme discharged the four employees because they were members of theMillwrightsand not of the Machinists ; and that Acme thereby violated Section8 (a) (1) because its conduct interfered with, restrained, and coerced employeesin the exercise of rights guaranteed to them by Section 7.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe respective activities of the Respondents set forth in section III, above,occurring in connectionwiththe operations of the Respondent Company describedin section I, above, have a close, intimate,and substantial relation to trade, traf-fic,and commerce among the several States and tend to lead to labor disputesburdening and obstructing commerce and the free flow of commerce.V. THE REMEDYIt has been found that the Respondent Company has engaged in unfair laborpractices violative of Section 8 (a) (1) and 8 (a) (3) of the Act, and that theRespondent Union has engaged in unfair labor practices in violation of Section8 (b) (1) (A) and 8 (b) (2) of the said statute. In view of the findings, I shallrecommend that the said Respondents cease and desist from their respective un-fair labor practices and take certain affirmative action designed to effectuatethe policies of the Act.The record discloses that it is the practice of the Respondent Company tohire employees such as the four discharged members of the Millwrights for workieAccordingto Sheldon,Acmecustomarily employs a foreman or leaderman underPetersen's supervisioneven when members of the Millwrightsare employed.The factremains,however, that suchwas not the case whiletheMillwrights'members wereemployed at the Brewery project.Moreover,Petersen testified that he had not plannedto hire a foreman. 172DECISIONS OF NATIONAL LABOR RELATIONS BOARDon particular projects and that the project at the Brewery has been completed.Accordingly, I shall dispense with a recommendation that the discharged indi-viduals be reinstated to their former or substantially equivalent positions.As it has been found that the Respondent Union caused the Respondent Com-pany to discriminate against Everett Jordan, Chester Steward, Albert G. DoBruck,and Ralph R. Good by discharging them in violation of Section 8 (a) (3), andthat the RespondentCompany bysuch discharge discriminated in regard to thetenure of employment of the said employees,I shall recommend that the Re-spondent Company and Respondent Union jointly and severally make each ofthe said employees whole for any loss of pay he may have suffered by reasonof the Respondent Company's discrimination against him,by payment to him of asum of money equal to the amount of wages he would have earned from employ-ment on the project at the Brewery between August 10, 1951, and the date hewould have completed such employment but for the discriminationagainst him.Loss of pay for each employee will be computed on the basis of each separatequarter or portion thereof during the period from the date of discharge of suchemployee to the date he would have completed his employment. The quarterlyperiods shall begin with the respective first days of July and October (theBrewery job was begun in August 1951 and completed in October 1951). Lossof pay shall be determined by deducting from a sum equal to that which theemployee normally would have earned in each such quarter or portion thereof,his net earnings," if any, in other employment during that period.Earnings inone quarter shall have no effect upon the back-pay liability for any other quarter.30Both Respondents will be required, upon reasonable request, to make availableto the Board and its agents all records pertinent to an analysis of the amountdue as back pay.As it has been found that the Respondent Company, in violation of Section 8(a) (1) of the Act, has interfered with, restrained, and coerced employees in theexercise by them of rights guaranteed by Section 7 of the said statute, and thatthe Respondent Union, in violation of Section 8 (b) (1) (A), has restrained andcoerced employees in the exercise of such rights, I shall recommend that theRespondent Company and the Respondent Union be directed to cease and desistIn the future from committing their said respective violations of the Act.Upon the basis of the foregoing findings of fact and of the entirerecord in thisproceeding, I make the following:CONCLUSIONS OF LAW1. International Association of Machinists, Local Lodge 68, and MillwrightsUnion Local 102, United Brotherhood of Carpenters & Joiners of America, AFL,are, and have been at all times material to this proceeding, labor organizationswithin the meaning of Section 2 (5) of the Act.2.By discriminating in regard to the tenure of employment of Everett Jordan,Chester Steward, Albert G. DoBruck, and Ralph R. Good, Frank P. Slater, anindividual doing business as Acme Equipment Company, has engaged in unfairlabor practices within the meaning of Section 8 (a) (3) of the Act.3.By interfering with, restraining, and coercing employees in their exerciseof rights guaranteed to them by Section 7 of the Act, Frank P. Slater, anIndividual doing business as Acme Equipment Company, has engaged in unfairlabor practices within the meaning of Section 8 (a) (1) of the Act.19 SeeCrossett Lumber Company,8 NLRB 440,for the applicable construction of "netearnings."20P.W.Woolworth Company,90 NLRB 289. ACME BRICK COMPANY1734.By causing Frank P. Slater, an individual doing business as Acme Equip-ment Company, to discriminate in regard to the tenure of employment ofEverett Jordan, Chester Steward, Albert G. DoBruck, and Ralph R. Good, inviolation of Section 8 (a) (3), International Association of Machinists, LocalLodge 68, has engaged in unfair labor practices within the meaning of Section8 (b) (2) of the Act.5.By restraining and coercing persons employed by Frank P. Slater, anIndividual doing business as Acme Equipment Company, in their exercise ofrights guaranteed to them by Section 7 of the Act, International Association ofMachinists, Local Lodge 68, has engaged in unfair labor practices within themeaning of Section 8 (b) (1) (A) of the Act.6.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.[Recommendations omitted from publication in this volume.]ACME BRICK COMPANYandLOCAL 602, UNITED BRICK AND CLAY WORK-ERs of AMERICA, AFL.Cases Nos. 32-CA-130 and 32-CA-233.January 13,1952Decision and OrderOn June 4, 1952, Trial Examiner J. J. Fitzpatrick issued his Inter-mediate Report in the above-entitled proceeding, finding that Re-spondent had engaged in and was engaging in certain unfair laborpractices, and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondent filed ex-ceptions to the Intermediate Report and a supporting brief.The Board 1 has reviewed the rulings made by the Trial Examinerand finds that no prejudicial error was committed.The rulings arehereby affirmed.The Board has considered the Intermediate Report,the Respondent's exceptions and brief, and the entire record in thecase and hereby adopts the findings, conclusions, and recommendationsof the Trial Examiner with the following modiiications.zIn agreement with the Trial Examiner, and for the reasons detailedin the Intermediate Report, we find that the Respondent refused tobargain with the Union, in violation of Section 8 (a) (5) of the Act.However, unlike the Trial Examiner, we do not find that the Respond-'Pursuant to the provisions of Section 3 (b) of the Act, the National LaborRelationsBoard has delegated its powers in connection with this case to a three-member panel[Chairman Herzog and Members Styles and Peterson].2We note and correct the following minor inaccuracy in the Intermediate Report, whichdoes not affect the validity of the Trial Examiner's ultimate conclusions nor our con-currence therein : The Union asked the Respondent for bargaining meetings in July 1951,not in July 1950, as stated in sectionIII,B,(1) of the Intermediate Report.102 NLRB No. 32.